Title: To George Washington from Samuel Brenton, 21 January 1785
From: Brenton, Samuel
To: Washington, George



Sir
Newport [R.I.] the 21. January 1785

I am Encouraged to address your Excellency from a Confidence of your willingness to Overlook defects and from your well known disposition to promote the happyness of others.
You have Inclosd a Petition from the master wardens and some of the members of the St Johns lodge of this City of which I had the Honor of being master at the breaking out of the late warr. the reasons assignd therein I hope will be found of Sufficient weight with your Excellency to grant us the prayer of the

petition which you will please to Observe is for the Revival of the Lodge St Johns or for putting it on Such a footing as that the Charter may Retain its Original powers—as by Virtue of that Charter the lodge St Johns purchasd a Real Estate for the accomodateing themselves with a building to be held by the master & wardens of Sd Lodge in Perpetuity. So that whether a new Constituted Lodge Can Claim the priviledge of the Charter Granted to the lodge St Johns in our Idea is doubtfull—Your Excellencys Knowledge in these matters will Set us right. I have the Honor, to be with great Respect your Excellencys most Obedt Hble Servt

Samel Brenton

